t c memo united_states tax_court ronald l kirkpatrick sr petitioner v commissioner of internal revenue respondent docket no 6525-13l filed date donald w pemberton for petitioner beth a nunnink for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal_income_tax liability for and unpaid trust fund recovery penalties under sec_6672 for quarters ended september and date date date march and june collectively quarters in issue and date the court granted respondent’s motion to dismiss on the ground of mootness and to strike as to the income_tax_liability for within that motion however respondent stated that t he trust fund recovery penalty liability for the 4th quarter of was mistakenly included on the notice_of_determination no such liability exists and no notice_of_intent_to_levy for the 4th quarter of was issued on the basis of the record this quarter appears moot accordingly this case will be dismissed sua sponte as to petitioner’s trust fund recovery penalty liability for the quarter ended date as to the remaining quarters in issue the issue for decision is whether the settlement officer abused her discretion in sustaining the proposed levy unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact material facts are contained in the administrative record of the exchanges between petitioner and the internal_revenue_service irs office of appeals appeals_office that record has been stipulated the stipulated facts are incorporated in this opinion by this reference petitioner resided in tennessee at the time he filed his petition petitioner served as the chairman of the board_of directors for accurate communications corp accurate for the quarters in issue accurate failed to pay income and employment_taxes related to form sec_941 employer’s quarterly federal tax_return petitioner and his wife jointly filed a personal federal_income_tax return which showed tax of dollar_figure however he did not pay hi sec_2010 tax_liability by date the date the return was due on date petitioner entered into an installment_agreement with the irs to pay off hi sec_2010 tax_liability by date accurate owed form_941 tax_liabilities of dollar_figure in letter approval of request to pay taxes in installments accurate ia letter dated date the irs informed accurate that its request to pay its form_941 tax_liabilities through an installment_agreement had been approved the accurate ia letter addressed only accurate and not petitioner determining petitioner to be a responsible_person of accurate the irs assessed trust fund recovery penalties against him on date with respect to the quarters in issue because of these additional assessments the irs terminated petitioner’s installment_agreement for hi sec_2010 income_tax_liability on or around date on date the irs sent to petitioner notice cp final notice--notice of intent to levy and notice of your right to a hearing informing him that he owed trust fund recovery penalties of over dollar_figure and advising him that the irs intended to levy to collect these taxes in response petitioner timely submitted form request for a collection_due_process or equivalent_hearing sec_6330 hearing request in the sec_6330 hearing request petitioner indicated among other things that he wanted an installment_agreement and that he disagreed with the proposed levy action because an installment_agreement was in place but was terminated for no reason as he was not in default on the installment_agreement petitioner later expressed to the appeals_office settlement officer assigned to his case that he wanted an installment_agreement for hi sec_2010 income_tax_liability but would like for the collection of the trust fund recovery penalties to be suspended because accurate was paying off those liabilities through its own installment_agreement the settlement officer sent to petitioner a letter dated date scheduling a telephone conference for date this conference would be the primary opportunity of the sec_6330 hearing for petitioner to explain why he disagreed with the collection action and to discuss possible collection alternatives one paragraph of the date letter stated on your request for a sec_6330 hearing you indicated your installment_agreement terminated for no reason our records indicated your installment_agreement was established on date and only included your outstanding tax_liability for your form_1040 for calendar_year one of the terms of an installment_agreement is that while the installment_agreement is in effect you will pay any federal taxes you owe on time on date you were assessed civil penalties for failing to pay the withheld taxes for accurate communications when the civil penalties were not paid you did not meet terms of your installment_agreement and your installment_agreement defaulted the letter requested that petitioner complete and return within days form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses petitioner timely provided form 433-a but did not include any of the required financial documentation however he later provided a revised form 433-a and included three months of bank records and other documents prior to the telephone conference which had been rescheduled for date petitioner also provided the first page of the accurate ia letter for the settlement officer’s consideration on date the telephone conference took place between the settlement officer and petitioner’s representative the representative indicated that petitioner was not challenging the underlying tax_liabilities and agreed to the civil penalties assessment the settlement officer explained that petitioner’s financial information was incomplete due to in part omissions of property seemingly owned by petitioner and missing bank records from an apparent additional account she also questioned petitioner’s claim that he had monthly income of dollar_figure because the three months of bank records showed average monthly deposits of dollar_figure these concerns prevented her from making a determination regarding the appropriateness of an installment_agreement from her review of the provided financial information the settlement officer projected that petitioner had the ability to make monthly payments of at least dollar_figure petitioner’s representative indicated that petitioner could not pay that much the settlement officer concluded the conference by requesting that additional financial information be supplied by date otherwise the settlement officer would make a determination based upon the provided documentation which would result in her sustaining the proposed levy action on date petitioner’s representative called the settlement officer and indicated that petitioner wanted to pay in full the balance of hi sec_2010 income_tax_liability in order to suspend collection of the trust fund recovery penalties the settlement officer explained that even if the income_tax_liability was resolved collection of the trust fund recovery penalties against petitioner would not be suspended simply because accurate was paying off those liabilities pursuant to its own installment_agreement petitioner’s representative alleged that some other tax account--similarly situated to petitioner’s circumstances--had been placed in suspense the settlement officer replied that petitioner would need to provide an internal_revenue_manual irm or internal_revenue_code section addressing how his account should be resolved otherwise she would not make a recommendation to suspend collection the deadline for getting the additional financial information submitted to the settlement officer was extended to date by the day of the deadline however petitioner had failed to provide any of the requested additional financial information instead petitioner’s representative notified the settlement officer that he was sending funds to fully pay the income_tax_liability he also wanted the settlement officer to provide her determination of the sec_6330 hearing so that petitioner would be able to petition the court the settlement officer received petitioner’s check for the full amount of the income_tax_liability on date before making her determination the settlement officer verified that the requirements of all applicable laws and administrative procedures had been met in reviewing the provided financial documentation the settlement officer determined that petitioner had the ability to pay his outstanding liabilities through a collection alternative but he would not agree to do so on date the appeals_office sent to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or sustaining the proposed levy action opinion sec_6330 generally provides that the commissioner cannot proceed with levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for a sec_6330 hearing and if dissatisfied an opportunity for judicial review of the administrative determination at a sec_6330 hearing a taxpayer may raise any relevant issue relating to the collection action including challenges to the appropriateness of the collection actions and possible collection alternatives sec_6330 a taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not otherwise have a prior opportunity to dispute the tax_liability sec_6330 see 131_tc_197 the underlying liabilities in this case were assessed under sec_6672 which imposes penalties for failure to collect account for and pay over income and employment_taxes of employees--commonly referred to as trust fund recovery penalties petitioner does not dispute these underlying tax_liabilities where there is no dispute as to the underlying liabilities we review the actions of the appeals_office for abuse_of_discretion see 121_tc_111 114_tc_604 abuse_of_discretion may be found if an action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 petitioner does not argue that he was wrongfully denied a collection alternative or that his prior installment_agreement was wrongfully terminated instead petitioner’s position is that he was originally covered under the installment_agreement entered into by accurate for the trust fund recovery penalties and now that he is in compliance with hi sec_2010 income_tax obligation he should be recovered under accurate’s installment_agreement petitioner appears to have raised this concern during his sec_6330 hearing he did not however produce the accurate installment_agreement or any documentary corroboration of this position cf freeman v commissioner tcmemo_2011_ slip op pincite distinguishing the taxpayer’s sec_6672 liability from the employer’s tax withholding liability and holding that an employer’s installment_agreement covers only its own tax_liability and does not justify the release of a collection action against the taxpayer for his trust fund recovery penalties petitioner instead attempts to support his position by arguing that the settlement officer failed to consider relevant parts of irm pt he asserts that this irm part clearly states that the collection of trust fund recovery penalties from responsible persons should be suspended so long as the primary business_entity has an installment_agreement and is current the relevant parts of irm pt date relied upon by petitioner are as follows in general do not request assessment of trust fund recovery penalties tfrps if business taxpayers meet the terms of installment agreements however tfrps must be considered on the potentially responsible persons of the business_entity based on the following procedures if the agreement will not fully pay all balances due at least a year before the earliest assessment statute expiration date ased then a assemble all documentation for completion of the penalty to the point of proposing assessment b complete interviews for all potentially responsible persons and any other interviews necessary to determine responsibility and willfulness c secure 433a collection information statement from all potentially responsible persons conduct financial analysis to determine whether the penalty if assessed would be collectible d request signature of form_2750 waiver extending statutory period for assessment of trust fund recovery penalty from all potentially responsible officers see irm through and e if a potentially responsible_officer refuses to extend the ased and the trust fund recovery penalty is determined collectible complete and recommend assessment of the tfrp for that responsible_person petitioner neither explains how he arrives at his interpretation of the irm part nor provides any authority that supports his interpretation however even a liberal reading of irm pt and does not suggest that collection should be suspended on previously assessed trust fund recovery penalties of a responsible_person as respondent points out irm pt is procedural guidance for initiating a business taxpayer trust fund-related installment_agreement irm pt addresses a general_rule of nonassessment of trust fund recovery penalties when commencing such an installment_agreement but see irm pt and providing circumstances when assessment of trust fund recovery penalties should be advanced against responsible persons related to in-business trust fund installment agreements it does not address suspension of collection after assessment with respect to an already established installment_agreement sec_6330 provides due process protections for taxpayers in tax collection matters see sego v commissioner t c pincite irm pt and pertains only to assessment of trust fund recovery penalties as petitioner did not challenge his underlying tax_liabilities there is no reason the settlement officer would need to consider the irm with regard to assessment moreover the settlement officer acknowledged and considered petitioner’s argument while petitioner does not appear to have raised specifically irm pt and during the sec_6330 hearing the settlement officer nonetheless looked at relevant irm parts in reviewing petitioner’s case in view of the record we cannot conclude that her determination was arbitrary capricious or without sound basis in fact or law which is the test to be applied whether or not other resolutions could have been reached by the settlement officer or by the court is not the applicable test the settlement officer did not abuse her discretion in sustaining the proposed levy we have considered the other arguments of the parties but they are irrelevant unsupported by the record or by authority or otherwise without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
